Ladd, O. J.
i. accommoDATION in-dorser: want ation. The note of $3,000 was executed by the Mason Hand Lathe Company to W. E. Mason without consideration. In taking it and indorsing it to the plaintiff, he acted solely for the accommodation of the _ -i . i it -. company, whose manager was his brother, and this was known to the bank. The object was to furnish collateral security for obligations of the company existing and thereafter to be executed. The good faith of the bank is not questioned, and, as the notes of the company to it were renewed and times of payment extended *572after the indorsement of the note by defendant to the bank, a valuable consideration was paid. This being true, it is immaterial whether the note to or indorsement by W. E. Mason was based on a consideration running from or to him. The entire purpose of the transaction was to enable the company, the payor, to negotiate it as collateral security for its obligations, existing or to be executed. This was for the accommodation of the company, not of the bank. As said in Winters v. Insurance Co., 30 Iowa, 172: “This was the usual course of business. It is a common practice for a party for whose benefit accommodation paper is made to execute his note to his accommodation indorser, to obtain his indorsement in blank, and then negotiate the paper himself.” The-very object of the accommodation indorser in such a case is to loan his credit, and, while want of consideration might be pleaded as a' good defense between him and the person sought to be accommodated, it is no defense as against a third person purchasing in good faith, for value, even though with knowledge of all the facts. The law is perspichously stated by Wright, J., in Jones v. Berryhill, 25 Iowa, 289: “The general rule is that, if a party takes paper knowing that it is open to the defense of a want of consideration against the original payee, the defendant may interpose such defense as effectually as though the note or paper had not been transferred. An exception to this rule, however, is found in the case of accommodation paper. The indorser, in such a case, intends to lend his credit to one who pays nothing. In the hands of one thus accommodated, the defense of- a want of consideration is perfect. In the' hands of a third person, even with full knowledge of a want of consideration, who purchases in good faith, for value, the defense no longer obtains, for he bought and took it upon the faith of the credit thus loaned. And without this exception, or rule, rather, accommodation paper would be of little use in the commercial world. ”
*5732. waiver of lence.1' evi ■ II. The note was net protested at maturity, but plaintiff pleaded this was waived, and introduced in evidence the following paper: “Des Moines, Iowa, June 15th, 1895. For value received, I hereby guarantee the payment of the following described note at maturity, or at any time thereafter, and as indorser thereof waive demand, protest, and notice of protest: Note of Mason Hand Lathe Company for $3,000.00 dated June 15th, 1894, and due in one year from date, with interest thereon at the rate of eight per cent, per annum, and payable, to the order of W. E. Mason. Wm. E. Mason.” According to defendant’s recollection, this was executed a long tim» after the note matured. In this we are inclined to think him mistaken. On the 12th of June, 1895, he wrote from Chicago, Ill., to the cashier of the bank: “My brother, Mr. J. F. Mason, will be in Des Moines within a few days, and has arranged to sell the property of the Hand Lathe Company, and take care of your note, and I hope you will have no further trouble nor delay in the matter. I will waive protest on the note.” Upon the receipt of this letter, which was before the note became due, the attorney of the bank dictated' the above formal waiver, and it, with a letter, was mailed to the defendant; and the cashier testified said waiver, duly signed, was returned to the bank June 19, .1895, in an envelope postmarked in Chicago the day previous. If so, it must have been signed not later than the 18th day of June, the last day of grace. This view is somewhat corroborated by appellant’s subsequent promises of payment in letters to the bank and orally to its attorney, though these are explainable on the theory of a supposed liability on the guaranty. Clearly, he intended to make the waiver effective, and, in view of its date and his knowledge as a lawyer of precisely what was necessary, we think that intention was accomplished.
*5743. mortgage of?estoppei.e III. Considerable of the property covered by the mortgage was sold, and the proceeds applied on the indebtedness to plaintiff.' The remainder was shipped to Chicago under the agreement to remit to J. F. Mason as disposed of, and his oral promise to apply the proceeds on the mortgage. Nothing had been received from this at the time of the trial. But whatever was done was with defendant’s consent, as, upon being informed by plaintiff’s attorney of his brother’s proposal to sell the property and asked his wish, he responded “that whatever they say in regard to the matter is all right, as this is purely a matter of accommodation on my part.” Having consented to the disposition as proposed by those in the control of the company, he is not in a situation to complain because full value was not realized, or all the proceeds collected. The decree requires delivery to the defendant of all collaterals held by the bank as security for its indebtedness upon payment by him. Regardless of whether these were tendered during the trial, this is all he is entitled to. As we find defendant liable as indorser, it is unnecessary to determine whether he might also be’ held as guarantor. — Affibmed.
Supplemental Opinion, October, 28, 1903.